Citation Nr: 1635374	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  10-36 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a lumbosacral spine disorder, as secondary to a service-connected left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1973 to October 1977 and from January 1984 to November 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2012.  A transcript of the hearing is in the Veteran's file.   During this hearing, the elements of the claimed benefit and the evidence needed to substantiate that claim were discussed.

In July 2014, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran's lumbosacral spine disorder is not caused by or made worse by the service-connected left knee disability.


CONCLUSION OF LAW

The criteria for service connection for a lumbosacral spine disorder, as secondary to a service-connected left knee disability, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, a standard August 2009 letter satisfied the duty to notify provisions.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided VA medical examinations in October 2010, December 2010 and September 2014.  The examinations, along with the expert medical opinion, in combination, are sufficient evidence for deciding the claim.  The reports are adequate, as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran contends that his claimed low back disability is due to his service-connected left knee disability.  Specifically, he asserts that his total left knee replacement, in October 2007, changed his gait and stance.  He noted during his hearing that he had no back problems prior to this date.  

A service treatment record dated in January 1985 shows a complaint for lower back pain.  It was noted that while shoveling snow, the Veteran experienced pain in his back.  An assessment of back spasms was provided. 

A post service VA treatment record dated in November 2008 notes that the Veteran complained of lower back pain which had been felt for a couple of months.  It was noted that the Veteran had undergone a left knee replacement.  

A post service private treatment record dated in November 2008 shows an impression of degenerative disc changes in the lower four levels of the lumbar spine.  There was no evidence of serious stenosis.  A January 2009 private treatment note shows complaints of low back pain.  The Veteran reported a 10 minute walking tolerance, pain with standing and difficulty sleeping.  His left knee replacement was also noted.  The Veteran's gait was normal and non-antalgic.  An assessment of low back pain with L5 radiculopathy and mild scoliosis was provided.  January 2009 and April 2009 private records reflect that the Veteran received lumbar epidural steroid injections.  A February 2009 private clinical evaluation shows that the Veteran reported having constant burning pain with soreness of a moderate degree in his lower back.  Leg length measurement show that the right leg to be 5/8 of an inch discrepant.  It was noted that the Veteran stood antalgic to the right with anterior translation in the cervical and lumbar spine.  Upon examination, he had no sensory deficit in the lumbar region.  

VA treatment records show complaints of back pain.  A July 2009 VA treatment record shows that the Veteran complained of back pain, which was a 7/10.  A December 2009 VA treatment record shows that the Veteran reported low back pain with left leg pain.  An April 2010 VA treatment records shows that upon examination, there was no tenderness to percussion or palpation of the lumbar spine or paraspinal region.  

A June 2010 private radiology report shows an impression of L4-L5, severe central canal and bilateral neuroforaminal stenosis and L3-L4 diffuse disc bulge and left foraminal compromise.  

The Veteran was afforded a VA examination in October 2010.  The Veteran reported the onset of back pain in February 2008.  The Veteran noted constant low back pain.  Severe, weekly flare-ups were also noted.  Decreased motion, stiffness, and spine pain were found.  The Veteran's posture and gait were normal.  Multiple x-ray results were reviewed.  A diagnosis of degenerative disc disease of the lumbar spine with scoliosis of the lumbar spine was provided.  The VA examiner opined that it was less likely as not that the Veteran's back condition was caused by or a result of his left total knee replacement.  The VA examiner stated that having left total knee replacement, then having back sciatic pain after the surgery, and finding scoliosis, degenerative disc disease and radiculopathy, was coincidental.  The VA examiner noted that scoliosis usually manifested itself in the 30-40 year age range in adults.  It was noted that the Veteran was in his early 50's.  The VA examiner stated that degenerative disc disease occurred over time and was not related to the left total knee replacement.  It was also noted that having on leg longer than the other can change your posture and the way one walks.  The Veteran's posture was upright, and his gait was even and smooth.  Back pain noted by the Veteran in 1985 was acute in nature and resolved with no permanent affect.  

The Veteran was afforded a VA examination in December 2010.  The Veteran reported feeling back pain in February 2008, and at no time prior to that date.  He noted having a left total knee arthroplasty in October 2007.  He reported falling due to back and radiculopathy pain shortly after his knee surgery.  He complained of intermittent weakness.   He reported that his back pain was constantly at a level 3 and with activities that aggravated it, his pain level would increase to an 8.  It was noted that he walked with a cane on his right side.  Pain in both the right and left knee was also reported.  He noted an aching pain across his lumbar region.   

Upon examination, very minimal scoliosis was found.  There were no muscle spasms, and minimal tenderness with palpation was noted.  The Veteran complained of tightness and mild discomfort in the lumbar region while performing back motions.  Lumbar imaging studies showed multiple levels of lumbar degenerative disc disease with disc space narrowing and facet arthropathy and mild spinal stenosis and foraminal stenosis.  The VA examiner stated the degree of the imaging study abnormalities would indicate that the underlying cause of the Veteran's symptoms beginning in February 2008 were present before he had a total knee arthroplasty.  The VA examiner noted that the knee surgery required the Veteran to have an altered walking gait for a period of time because of the post-operative limitations and pain.  The fact that his leg alignment may have altered somewhat as a result of the surgery was not likely to be an expected cause of the back pain that resulted.  The VA examiner opined that the onset of the Veteran's lumbar spine symptoms could not be directly related to having had left total knee arthroplasty.  It was noted that pre-existing abnormalities in the lumbar spine at some point were going to produce symptoms.  

Subsequently, in December 2010, the Veteran underwent back surgery.  A preoperative diagnosis of lumbar spinal stenosis L2 through L5 with scoliosis was provided.  

At the Veteran's August 2012 Travel Board hearing, he reported not experiencing back pain until his total knee replacement in October 2007.  Subsequently, he had serious back problems.  He stated that after his total knee replacement, he walked with one straight leg and one curved leg which caused his spine to twist.

Pursuant to the Board's July 2014 remand, an in-person examination to determine if whether the Veteran's back disorder was permanently worsened beyond its natural progression by the Veteran's left knee disability and/or the effects of corrective surgery was conducted in September 2014.  The VA examiner noted a review of the Veteran's claims file.  The VA examiner opined that the Veteran's claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression.  The VA examiner stated that the Veteran's condition was due to the fact that the degree of degenerative disc disease of the lumbar spine began well before the left knee arthroplasty surgery as degenerative disc disease was a progressive disease and took years to develop; this was well documented in medical literature.  The Veteran had significant degenerative disc disease in the lumbar spine in 2008, and then in 2010 the degenerative disc disease with degenerative scoliosis had progressed to stenosis.  The VA examiner stated that it was less likely as not that the back disorder was permanently worsened beyond its natural progression by the Veteran's service-connected left knee disability and/or effects of corrective surgery.  

The VA examiner noted that in January 2008, the Veteran was seen in an orthopedic clinic for left knee pain with no mention of back pain, due to using a rowing machine.  It was noted that this documented the degree of progression of his rehabilitation post left total knee replacement (arthroplasty) in October 2007.  In February 2008, the Veteran went on a plane trip to Oregon and had right sided leg pain diagnosed as trochanter bursitis and had x-rays of the lumbar spine that showed degenerative disc disease.  This was the first complaint of back and right leg pain.  He was not using crutches at the time of the right sided leg pain.  The VA examiner stated that crutch walking did not affected one's alignment long term.

The VA examiner referenced "Symptoms in the Opposite or Uninjured Leg" by Dr. Ian J. Harrington.  The VA examiner noted that the use of crutches either to completely unload the injured extremity or partially unload the injured extremity did not affect the load on the opposite leg.  The VA examiner noted that a May 2008 orthopedic visit for left knee arthroplasty did not mention any lower back or right leg pain associated with the left knee surgery.  The VA examiner noted that Dr. Harrington also documented that leg shortening must be over 5cm before it is noticeable in the gait.  The Veteran's leg shortening was 1cm and was on the left side.  However, the pain was located on the right side as reported by the Veteran.  The Veteran also reported that using a heel lift given to him by his brother who was an orthopedic doctor.  Using it in his left shoe, his gait had improved but his right leg pain had not improved.  

The Veteran does not assert that his back disability first manifested during service.  The Veteran has not provided any evidence suggesting that this disability was related to service, but only claims that his back disability is secondary to his service-connected left knee disability.  The theory of entitlement on a secondary basis presupposes that there is an underlying service-connected disability.  See 38 C.F.R. § 3.310.

Having carefully reviewed the claims file, the Board determines that the preponderance of the evidence is against the claim for service connection for lumbosacral spine disorder, as secondary to a service-connected left knee disability.  The record contains no competent opinion linking the Veteran's low back disorder to his left knee disability or indicating that the Veteran's left knee disability has worsened his lumbosacral spine.  Rather, the October 2010 and December 2010 VA examiners opined that the Veteran's left knee disability did not cause his lumbosacral spine disorder.  The October 2010 VA examiner noted that the Veteran's degenerative disc disease occurred over time and was not related to the left total knee replacement.  The December 2010 VA examiner stated that the Veteran's leg alignment, altered somewhat as a result of surgery, was not likely to be an expected cause of the back pain.  Further, the September 2014 medical opinion reflects that the Veteran's left knee disability did not aggravate the Veteran's claimed lumbosacral spine disorder.  The Board notes that the September 2014 VA examiner stated that the Veteran's low back condition clearly and unmistakably existed prior to service, which is perhaps surprising given the Veteran's report of a disorder starting in 2007, but in any event this examiner indicated that, assuming such a preexisting disorder, there was no aggravation during service.  The VA examiner continued to state that it was less likely as not that the back disorder was permanently worsened beyond its natural progression by the Veteran's service-connected left knee disability and/or effects of corrective surgery.  The VA examiner considered the Veteran's reported history, the records in the claims file, and the examination findings, and an adequate rationale regarding secondary aggravation was provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There are no medical opinions to the contrary.

The Veteran is certainly competent, as a lay person, to report symptoms of which he has personal knowledge, such as back pain, and the Board finds his account credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, as a lay person he is not competent to establish a medical diagnosis or show a medical etiology merely by his own assertions as such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1) (2015).  The specific issue in this case, the relationship between the Veteran's lumbosacral pain and service-connected disability is a complex medical issue and thus is outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  As a lay person, he does not have the education, training, or experience to offer a medical diagnosis or an opinion as to the onset or etiology of this condition.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for lumbosacral spine disorder because the persuasive medical evidence does not show that the lumbosacral spine pain is neither caused nor aggravated by the service-connected left knee disability.  As such, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  Therefore, service connection is not warranted.


ORDER

Entitlement to service connection for a lumbosacral spine disorder, as secondary to a service-connected left knee disability, is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


